Citation Nr: 1825361	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-35 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for major depressive disorder with anxiety.

2. Entitlement to an extension of a temporary total rating beyond February 1, 2011, based on the need for convalescence following right patellar realignment surgery on December 27, 2010.


REPRESENTATION

Appellant represented by:	David Anise, Attorney


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel

INTRODUCTION

The Veteran had active air service from November 2006 to February 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that the Veteran filed a claim for entitlement to an increased rating for service-connected right knee grade 3 patellofemoral chondromalacia, status post arthroscopic chondroplasty of patella in December 2010, but it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

In a September 2013 representative statement, the Veteran asserted that she was entitled to service connection for posttraumatic stress disorder (PTSD).  The Board notes that the Veteran has not submitted to the AOJ a formal claim of entitlement to service connection for PTSD.  Additionally, the Veteran requested an increased rating for her service-connected left knee disability.  However, the Board notes that the Veteran has not timely appealed the March 2010 rating decision or filed a formal claim.  The Veteran and her representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The issue of entitlement to an increased rating for major depressive disorder with anxiety is REMANDED to the AOJ.





FINDING OF FACT

The Veteran's right knee surgery, on December 27, 2010, did not require convalescence beyond February 1, 2011.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating beyond February 1, 2011, based on a need for convalescence following right patellar realignment surgery on December 27, 2010, have not been met. 38 U.S.C. §1155 (2012); 38 C.F.R. § 4.30 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that she is entitled to a convalescence period longer than one month following right knee surgery on December 27, 2010.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted. 38 C.F.R. § 4.30.  

As noted above, the Veteran underwent a right patellar realignment surgery on December 27, 2010, at a VA Medical Center. Post-surgery, the Veteran's knee was placed in a splint.  In late January 2011, she was fitted for a rehab knee brace. She reported significant pain, but that it was lessening with time. On February 7, 2011, the Veteran's knee brace was removed so that she could start working on her range of motion and strengthening of her knee. Her VA orthopedic surgeon (Dr. R.O.) observed that her knee looked "really good." Right knee flexion was 30 degrees.

In March 2011, Dr. R.O. commented that the Veteran's knee looked "good" and her incision was healing "nicely." He noted that the Veteran was regaining strength and range of motion. Right knee flexion was to 75 degrees. The Veteran continued physical therapy sessions in April 2011 and reported increased tolerance for flex. On May 26, 2011, the Veteran presented for a final post-surgical consultation. A VA orthopedic physician assistant commented that the Veteran was doing "really well," with no problems. It was noted that the Veteran's incision was clean, dry, and intact. Additionally, the Veteran had full range of motion in her right knee.  

In a statement dated May 26, 2011, Dr. R.O. signed a request for a convalescence period of four months as the Veteran was unable to return to work until May 2011.

Based on the facts as indicated above, the Board finds that an extension of three months, to May 2011, is not warranted. VA post-surgical treatment reports do not support that the Veteran's right knee condition continued to necessitate any additional months of convalescence, severe postoperative residuals (such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches), or immobilization by a cast of one major joint or more. 38 C.F.R. § 4.30. Moreover, the criteria of 38 C.F.R. § 4.30 are specific and the Veteran's right knee pain and functional impairment have already been contemplated by the assigned disability rating, effective February 1, 2011. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).

The Board acknowledges Dr. R.O.'s May 2011 statement indicating that the Veteran required an additional three months of convalescence. However, the Board finds that Dr. R.O.'s statement does not support the Veteran's claim. In that regard, the Board notes that Dr. R.O. indicated progressive improvement in the Veteran's right knee following her surgery in December 2010. Additionally, VA examination reports of record document that the Veteran was unemployed prior to her surgery. The Veteran had reported that she was a full-time college student and had plans to re-enter the work force upon completion of her Bachelor's degree. Thus, the Board finds that notations in the medical record do not support the Veteran's incapacity to work after surgery. Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).

Accordingly, the Board finds that the preponderance of the evidence is against a finding of any basis to extend the Veteran's convalescence period beyond the period already granted following the Veteran's surgery on December 27, 2010. There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012). The Board, therefore, finds that an extension of a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 beyond February 1, 2011, is not warranted.


ORDER

Entitlement to an extension of a temporary total rating beyond February 1, 2011, based on the need for convalescence following right patellar realignment surgery on December 27, 2010, is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided. 

The Veteran was last afforded a VA examination for her service-connected major depressive disorder with anxiety in January 2011. A review of the record tends to show that the severity of the Veteran's psychiatric disability may have increased since that time. Therefore, the Board finds that the Veteran should be provided a new VA examination to determine the current level of severity of all impairment resulting from her major depressive disorder with anxiety.  

In addition, current treatment records should be identified and obtained before a decision is made with regard to the appeal.    

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from her service-connected major depressive disorder with anxiety. The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed. The examiner should provide all information required for rating purposes.  

3.  Confirm that the VA examination report comports with this remand, and undertake any other development determined to be warranted. 

4.  Then, readjudicate the remaining claim on appeal. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


